Citation Nr: 1740017	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's noncompensable disability rating for his service connected bilateral hearing loss.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability was productive of level I hearing acuity in the right ear and level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for the Veteran's service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Regarding notice, VA provided a letter to the Veteran in December 2011.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  Additionally, the Veteran was afforded a VA examination in January 2012.  

As such, the Board will proceed to the merits.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Evaluations of bilateral defective hearing range from non-compensable to 
100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.84, Tables VI and VII, Diagnostic Codes 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).    

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Factual Background and Analysis

The Veteran's bilateral hearing loss is currently rated as 0 percent disabling pursuant to Diagnostic Code 6100.  

The Veteran was afforded a VA examination in January 2012.  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
5
10
70
75
LEFT
10
10
50
60

The puretone average was 40 decibels in the right ear and 33 (32.5) decibels in the left ear.  Speech recognition scores using the Maryland CNC test was 96 percent in the right and left ears.  Such examination findings translate to level I hearing in the right and left ears.  38 C.F.R. § 4.85, Table VI, Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.  Based on the above evidence, the exceptional patterns of hearing impairment under § 4.86 are not for application.

The Veteran's noncompensable rating for bilateral hearing loss is based on the results of the January 2012 VA examination.  Based on this audiological test result, a compensable rating is not warranted.  

The Board acknowledges the private audiometric testing performed in January 2013.  However, this examination did not use the Maryland CNC speech (it reflects that monitored live voice (MLV) testing was used) discrimination test as required under 38 C.F.R. § 4.85(a).  Accordingly, the Board is not able to utilize this examination in its assessment of hearing impairment for VA purposes and a remand would serve no useful purpose.  

The Board acknowledges the impact of the Veteran's hearing loss on his daily activities and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, given that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  


ORDER

A compensable rating for bilateral hearing loss is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


